Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/543,731 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 12, A fuel cell system comprising:
a fuel cell configured to generate electricity by an electrochemical reaction of a fuel gas and an oxygen-containing gas;
an oxygen-containing gas inlet channel configured to supply the oxygen-containing gas to the fuel cell;
a humidifier provided in the oxygen-containing gas inlet channel;
a gas liquid separator provided downstream of the humidifier in the oxygen-containing gas inlet channel; and
a fuel exhaust gas inlet channel configured to guide a fuel exhaust gas containing liquid water discharged from the fuel cell to the gas liquid separator,

a fuel exhaust gas inlet configured to supply the fuel exhaust gas containing liquid water guided from the fuel exhaust gas inlet channel, into the separator body [all above limitations appearing in claim 1], and 
wherein a fuel exhaust gas separation wall is provided in the separator body in a manner 
that the fuel exhaust gas separation wall faces an opening of the fuel exhaust gas inlet [claim 3].

Allowable Subject Matter
Claims 3, 4, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the further described limitations of the stirring booster appearing in the dependent claims 3 and 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, US20130209902A1.

Regarding claim 1, Mazzotta teaches fuel cell system (fuel cell system)[0001] comprising:
a fuel cell configured to generate electricity by an electrochemical reaction of a fuel gas and an oxygen-containing gas (fuel cell reacting fuel gas with oxygen containing gas)[0014][0015];
an oxygen-containing gas inlet channel configured to supply the oxygen-containing gas to the fuel cell (oxygen supply line (7) supplying fuel cell (2))[fig. 1];
a humidifier provided in the oxygen-containing gas inlet channel (humidifier (21))[fig. 1];
a gas liquid separator provided downstream of the humidifier in the oxygen-containing gas inlet channel (gas liquid separator (18))[fig. 1]; and
a fuel exhaust gas inlet channel configured to guide a fuel exhaust gas containing liquid water discharged from the fuel cell to the gas liquid separator (drain line (17) feeds anode off gas to oxygen supply line (7))[fig. 1][0018],
wherein the gas liquid separator comprises: a separator body (separator (18) housing in which separation occurs) configured to perform gas liquid separation of both of the oxygen-containing gas humidified by the humidifier  (oxygen gas inlet (7) passes though humidifier before separation)[0019][fig. 1] and a fuel exhaust gas containing liquid water guided from the fuel exhaust gas inlet channel (fuel exhaust from drain line (17) goes through further liquid separation in separator (18))[0018][fig. 1]; and
an outlet channel configured to discharge the oxygen-containing gas and the fuel exhaust gas after gas liquid separation from the separator body (gas line directing gas from the separator (18) to the fuel cell (2))[fig. 1], and

Mazzotta does not teach the outlet channel comprises a stirring booster having a first point and a second point positioned downstream of the first point; and the second point is positioned ahead of the first point in a gravity direction.
	However, mixing a fuel exhaust line into the oxygen inlet line to facilitate heat transfer to increase the temperature of the feed to promote heating the fuel cell within its operating temperature range is known in the art. Then it would have been obvious to one skilled in the art to provide the separator gas outlet of Mazzotta with improved stirring functionality (ie. features to promote turbulent flow/mixing) and two pick two points within a gravity direction (piping inherently having a vertical dimension in the gravity direction) as an obvious design choice. 
 	
Regarding claim 2, Mazzotta teaches the fuel cell system according to claim 1, wherein the stirring booster extends in the gravity direction (the gas exit line of separator (18) has a nonzero length in a vertical direction).

Regarding claim 10, Mazzotta teaches the fuel cell system according to claim 1. 
Mazzotta does not teach wherein the gas liquid separator is provided integrally with the humidifier.
	However, Mazzotta teaches both the gas liquid separator and the humidifier separately, and since making the two components integral would provide expected results and would have been an obvious design choice to one of ordinary skill in the art the limitation for making the two In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))[MPEP 2144 V B] 

Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, US20130209902A1, and Kozuka, US20180301722A1.

Regarding claim 5, Mazzotta teaches the fuel cell system according to claim 1, wherein the gas liquid separator includes a fuel exhaust gas inlet configured to supply a fuel exhaust gas containing liquid water guided from the fuel exhaust gas inlet channel into the separator body (fuel exhaust inlet from drain line (17) into oxygen supply gas inlet (7) enters into separator body (18))[fig. 1]; and
Mazzotta does not teach a fuel exhaust gas separation wall is provided in the separator body in a manner that the fuel exhaust gas separation wall faces an opening of the fuel exhaust gas inlet.
Kozuka teaches a fuel exhaust gas separation wall (wall (not marked) directly opposite inlet port (29)) is provided in the separator body (in liquid separator (56)) in a manner that the fuel exhaust gas separation wall faces an opening of the fuel exhaust gas inlet (faces inlet (29))[fig. 1]. Further, while not explicitly stated, it is known that inertial forces of a gas liquid stream upon impact with a solid surface causes gas liquid separation. The shape of the liquid separator of Kozuka provides an expected result of gas liquid separation wherein water is received onto liquid receiving portion (566)[fig. 1], and would have been obvious to one of ordinary skill in the art at the time of filing as an obvious design choice. 


Regarding claim 6, combined Mazzotta teaches the fuel cell system according to claim 5. 
Further, Mazzotta teaches wherein the separator body has an oxygen-containing gas inlet (oxygen gas inlet from line (7) going into separator body (18))[fig. 1] and configured to supply the oxygen-containing gas humidified by the humidifier into the separator body (supplies oxygen inlet gas from humidifier)[fig. 1].
	Mazzotta does not teach an oxygen-containing gas inlet oriented in a direction intersecting with a direction in which the opening of the fuel exhaust gas inlet is oriented.
	However, mixing a fuel exhaust line into the oxygen inlet line to facilitate heat transfer to increase the temperature of the feed to promote heating the fuel cell within its operating temperature range is known in the art. Then it would have been obvious to one skilled in the art to provide the inlets separate and intersecting one another as an obvious design choice to facilitate heat transfer through mixing. 

Regarding claim 7, combined Mazzotta the fuel cell system according to claim 6. 
Further, Kozuka teaches wherein the fuel exhaust gas inlet (fuel discharge from fuel cell port (29)) is provided at a lower position of the separator body (provided lower than the discharge port (556)) in a manner that the fuel exhaust gas containing the liquid water flows upward (gas has to travel upward to discharge from port (556))[fig. 2].

Regarding claim 8, combined Mazzotta the fuel cell system according to claim 7. 
Further, Kozuka teaches wherein an outlet port (outlet port (556)) connected to an inner hole of the outlet channel (channel of piping from port (556) to fuel cell (20)) is provided in a 

Regarding claim 9, combined Mazzotta the fuel cell system according to claim 7. 
Further, Kozuka teaches wherein the fuel exhaust gas separation wall comprises: a flat shaped separation wall body configured to face an opening of the fuel exhaust gas inlet (the port (29) opposing wall being a flat surface)[fig. 1]; and 
Neither Kozuka nor Mazzotta teach a protrusion protruding downward from the separation wall body.
However, modifying the shape of the opposing wall of Kozuka would have been obvious to modify to one of ordinary skill in the art to provide a surface that sufficiently separates the liquid from the inlet stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796